DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on December 31, 2019. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2021, March 22, 2021, and July 27, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1-4, 6-10, 12-14, 16-18, and 20 of the immediate application are patentably indistinct from claims 1-9, 13-14, 16, and 20 of Application No. 16/732,243. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1-4, 6-10, 12-14, 16-18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-14, 16, and 20  of U.S. Patent No. US 10984290 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the immediate application is fully disclosed in and is covered by the co-filed patent application in view of the respective indicated references, as is shown in the table and the description below. 

The mapping of claims 1-4, 6-10, 12-14, 16-18, and 20 of the immediate application to claims 2-9, 14, 16, and 20 of the Application No. 16/732,243 (U.S. Patent No. US 10984290 B1) follows: 
Immediate Application
Application No. 16/732,243
Claim 1: A system comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving an image from an image sensor associated with an autonomous vehicle; inputting at least a portion of the image into a machine learned (ML) model; determining, by the ML model, a set of outputs, the set of outputs comprising: a region of interest (ROI) associated with an object that appears in the image; a semantic segmentation associated with the object, the semantic segmentation indicative of a classification of the object; directional data that indicates a center of the object; depth data associated with at least the portion of the image; and an instance segmentation associated with the object; and controlling the autonomous vehicle based at least in part on at least one of the ROI, the semantic segmentation, the instance segmentation, or the depth data.
Claim 6: A system comprising: one or more processors; and a memory storing computer-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving image data; inputting at least a portion of the image data into a machine-learning (ML) model; determining, by the ML model, a region of interest (ROI) associated with an object that appears in the image; determining, by the ML model and based at least in part on the ROI, additional outputs, the additional outputs comprising: a semantic segmentation associated with the object, the semantic indicating a classification of the object; depth data associated with at least the portion of the image; and an instance segmentation associated with the object; determining a consistency loss based at least in part on two or more of the ROI, the semantic segmentation, the depth data, or the instance segmentation; and altering, as a trained ML model and based at least in part on the consistency loss, one or more parameters of the ML model.
Claim 6: A method comprising: receiving an image from an image sensor associated with an autonomous vehicle; inputting at least a portion of the image into a machine learned (ML) model; determining, by the ML model, a set of outputs, the set of outputs comprising: a semantic segmentation associated with the object; depth data associated with at least the portion of the image; and an instance segmentation associated with the object; and controlling the autonomous vehicle based at least in part on at least one of the ROI, the semantic segmentation, the instance segmentation, or the depth data.
Claim 1: A method comprising: receiving image data; inputting at least a portion of the image data into a machine-learning (ML) model; determining, by the ML model, a region of interest (ROI) associated with an object that appears in the image; determining, by the ML model and based at least in part on the ROI, additional outputs, the additional outputs comprising: a semantic segmentation associated with the object, the semantic indicating a classification of the object; directional data that indicates a center of the object; depth data associated with at least the portion of the image; and an instance segmentation associated with the object; determining a consistency loss based at least in part on two or more of the ROI, the semantic segmentation, the directional data, the depth data, or the instance segmentation; altering, as a trained ML model and based at least in part on the consistency loss, one or more parameters of the ML model; and transmitting the trained ML model to an autonomous vehicle.
Claim 13: A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving an image from an image sensor associated with an autonomous vehicle; inputting at least a portion of the image into a machine learned (ML) model; determining, by the ML model, a set of outputs, the set of outputs comprising: a semantic segmentation associated with the object; depth data associated with at least the portion of the image; and an instance segmentation associated with the object; and controlling the autonomous vehicle based at least in part on at least one of the ROI, the semantic segmentation, the instance segmentation, or the depth data.
Claim 13: A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving image data; inputting at least a portion of the image data into a machine-learning (ML) model; determining, by the ML model, a region of interest (ROI) associated with an object that appears in the image; determining, by the ML model and based at least in part on the ROI, additional outputs, the additional outputs comprising: a semantic segmentation associated with the object, the semantic indicating a classification of the object; depth data associated with at least the portion of the image; and an instance segmentation associated with the object; determining a consistency loss based at least in part on two or more of the ROI, the semantic segmentation, the depth data, or the instance segmentation; and altering, as a trained ML model and based at least in part on the consistency loss, one or more parameters of the ML model.


Claims 1, 6, and 13 of the immediate application and claims 1, 6, and 13 of Application No. 16/732,243 are exemplary. The subject matter of claims 2-4, 7-10, 12, 14, 16-18, and 20 of the immediate application is similarly disclosed in claims 2-5, 7-9, 14, 16, and 20 of Application No. 16/732,243. 

Claim Objections
Claims 9 and 17 are objected to because of the following informalities: “determining the three-dimensional is based…” should be “determining the three-dimensional ROI is based…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 8-9, 12-13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20190147245 A1) in view of Lee et al. (US 20190340775 A1).
Regarding claims 1, 3, 6, 8-9, 12-13, 16-17, and 20: 
With respect to claims 1, 6, and 13, Qi teaches: 
one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors; (“FIG. 25 shows a non-limiting schematic diagram of a digital processor; in this case, a device with one or more CPUs, a memory, a communication interface, and a display” [0038], “the digital processor further comprises an operating system configured to perform executable instructions” [0091]) 
receiving an image from an image sensor associated with an autonomous vehicle; (“receiving, at a processor, two-dimensional image data from an optical camera” [0009]) 
inputting at least a portion of the image into a machine learned (ML) model; (“applying, by the processor, a deep learning model to the frustum to generate and regress an oriented three-dimensional boundary for the object of interest” [0009]) 
determining, by the ML model, a set of outputs; (“FIG. 28 shows representative outputs of the frustum PointNet model. For simple cases of non-occluded objects in reasonable distance, the model outputs remarkably accurate 3D instance segmentation mask and 3D bounding boxes.” [0160]), where the PointNet model is the machine learning model. 
a region of interest (ROI) associated with an object that appears in the image; (“generating, by the processor, an attention region in the two-dimensional image data, the attention region marking an object of interest” [0009]) 
a semantic segmentation associated with the object, the semantic segmentation indicative of a classification of the object; (“FIG. 6 shows a non-limiting schematic diagram of deep learning classification, part segmentation, and semantic segmentation modules. In some embodiments, classification comprises determining what is the type or class of the object of interest… In some embodiments, semantic segmentation comprises determining regions that represent objects with different classifications.” [0083]) 
directional data that indicates a center of the object; (“The 3D box is parameterized by its size h, w, l, center cx, cy, cz, and orientation θ, φ, ψ relative to a predefined canonical pose for each category.” [0044]) 
depth data associated with at least the portion of the image; (“receiving, at the processor, three-dimensional depth data from a depth sensor, the depth data corresponding to the image data” [0009]) 
an instance segmentation associated with the object; (“Then, within the 3D space trimmed by each of the 3D frustums, object instance segmentation and amodal 3D bounding box regression are preformed, by two variants of PointNet, consecutively. The segmentation network predicts the 3D mask of the object of interest (a.k.a. instance segmentation)” [0118]) 
Qi does not teach, but Lee teaches: 
controlling the autonomous vehicle based at least in part on at least one of the ROI, the semantic segmentation, the instance segmentation, or the depth data; (“At operation 522, the example process 500 may include outputting the primary depth estimate to a vehicle planner for the vehicle planner to control an autonomous vehicle based at least in part on the position of the detected object,” [0061]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Qi’s segmentation with machine learning with Lee’s control of an autonomous vehicle because the combination therefore is (“making the depth estimate useful for real-time applications, such as controlling an autonomous vehicle.” See Lee [0025]).

With respect to claims 3, 8, and 16, Qi in combination with Lee, as shown in the rejection above, discloses the limitations of claims 1, 6, and 13. The combination of Qi and Lee teaches segmentation with machine learning of claims 1, 6, and 13. Qi further teaches: 
wherein the set of output further comprises a three- dimensional ROI; (“the attention region marking an object of interest; receive three-dimensional depth data from the depth sensor, the depth data corresponding to the image data; extract a three-dimensional frustum from the depth data corresponding to the attention region; apply a deep learning model to the frustum to: generate and regress an oriented three-dimensional boundary for the object of interest” [0011])

With respect to claims 9 and 17, Qi in combination with Lee, as shown in the rejection above, discloses the limitations of claims 8 and 16. The combination of Qi and Lee teaches segmentation with machine learning of claims 8 and 16. Qi further teaches: 
the set of outputs further comprises directional data that indicates a center of the object; (“The 3D box is parameterized by its size h, w, l, center cx, cy, cz, and orientation θ, φ, ψ relative to a predefined canonical pose for each category.” [0044]) 
determining the three-dimensional is based at least in part on the semantic segmentation, the depth data, the directional data, and the instance segmentation; (“receive three-dimensional depth data from the depth sensor, the depth data corresponding to the image data; extract a three-dimensional frustum from the depth data corresponding to the attention region; apply a deep learning model to the frustum to: generate and regress an oriented three-dimensional boundary for the object of interest” [0011] which shows that the three-dimensional region of interest is based on depth data. 

With respect to claims 12 and 20, Qi in combination with Lee, as shown in the rejection above, discloses the limitations of claims 6 and 13. The combination of Qi and Lee teaches segmentation with machine learning of claims 6 and 13. Qi further teaches:
the set of outputs further comprises directional data that indicates a center of the object; (“The 3D box is parameterized by its size h, w, l, center cx, cy, cz, and orientation θ, φ, ψ relative to a predefined canonical pose for each category.” [0044]) 
determining the instance segmentation is based at least in part on the semantic segmentation, the depth data, and the directional data; (“Then, within the 3D space trimmed by each of the 3D frustums, object instance segmentation and amodal 3D bounding box regression are preformed, by two variants of PointNet, consecutively. The segmentation network predicts the 3D mask of the object of interest (a.k.a. instance segmentation)” [0118]) where the instance segmentation is done using the three-dimensional data of the detected objects, which would include depth data and directional data. 

Claim(s) 2, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20190147245 A1) in view of Lee et al. (US 20190340775 A1) and El-Khamy et al. (US 20190057507 A1). 
Regarding claims 2, 7, and 14:  
With respect to claims 2, 7, and 14, Qi in combination with Lee, as shown in the rejection above, discloses the limitations of claims 1, 6, and 13. The combination of Qi and Lee teaches segmentation with machine learning of claims 1, 6, and 13. Qi and Lee do not teach, but El-Khamy teaches: 
determining a first set of features associated with a first resolution; (“a core instance feature extraction network configured to generate a plurality of core instance features from the input image” [0018]) where the input image is at a first resolution. 
determining a second set of features associated with a second resolution, the first resolution differing from the second resolution; (“the instance semantic segmentation system 10 provides segmentation mask prediction by aggregating all intermediate feature maps of different scales (instead of using a single feature to provide to the segmentation mask predictor, or choosing only one single pyramid scale for each region of interest). In the embodiment shown in FIG. 1A, features at three scales are shown as 410, 430, and 450, which represent feature maps at the different feature scales that are from different feature maps 210, 230, and 250 computed by the FPN 200.” [0056]) This shows a set of features from the second feature map which is at a different resolution.
upsampling, as an upsampled features, the second features to have a same resolution as the first resolution; (“the FPN upsamples a first feature map 210 using a nearest neighbor approach to generate a second feature map 220 of higher resolution, applies a convolution kernel transformation to the first feature map 210 of the same upsampled resolutions, then combines both representations into a third feature map 230 at the resolution of the upsampled feature map” [0052]), in which the sets of features are upsampled to have a higher resolution and can be combined with the first set of features. 
combining, as combined features, the upsampled features with the first features, (“combining the upsampled core instance features and the convolved previous feature map to generate the feature map.” [0008]) 
wherein at least one of the semantic segmentation, depth data, directional data, or instance segmentation is based at least in part on the combined features; (“the instance semantic segmentation system 10 provides segmentation mask prediction by aggregating all intermediate feature maps of different scales (instead of using a single feature to provide to the segmentation mask predictor, or choosing only one single pyramid scale for each region of interest)” [0056] 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Qi’s segmentation with machine learning and Lee’s control of an autonomous vehicle with El-Khamy’s upsampled features because (“Embodiments of the present disclosure utilize and aggregate information at different scales, which improves performance on smaller objects and in crowded scenes.” See El-Khamy [0045]). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20190147245 A1) in view of Lee et al. (US 20190340775 A1), El-Khamy et al. (US 20190057507 A1), and Huang et al. (US 20190004533 A1). 
Regarding claim 15:   
With respect to claim 15, Qi in combination with Lee and El-Khamy, as shown in the rejection above, discloses the limitations of claim 13. The combination of Qi, Lee, and El-Khamy teaches segmentation with machine learning of claim 13. Qi, Lee, and El-Khamy do not teach, but Huang teaches: 
downsampling, as downsampled features, the combined features to reduce a number of channels associated with the combined features; (“Each of the convolutional or contractive layers can downsample a previous input layer and each of the expansive or deconvolutional layers can upsample a previous input layer. The last layer of contractive layers 713, e.g., layer 809, is connected to a first layer of expansive layers 715, e.g., layer 811 to form the single pipeline. Prediction layers (813, 819, 823) perform a single-channel depth map prediction and feeds forward the prediction to a next layer.” [0082]) 
convolving, as convolved features, the downsampled features two or more times according to different dilation rates; (“Convolutional layer 807 can receive image 801 and downsamples image 801 by a factor of two to output a 64 channels, 96 pixels by 48 pixels image. Subsequent convolution layers can downsample images from a corresponding input by a factor, such as a factor of two.” [0084]) 
upsampling, as a feature data structure, the convolved features; (“Prediction layers however can include an upsampling function to upsample output image size to match an image size of the next layer. Concatenate layers (808, 815, 821) performs a combination function combining one or more images, such as output images of deconvolutional layers, convolutional layers, and/or a prediction layers” [0083])
wherein at least one of the semantic segmentation, depth data, or instance segmentation is based at least in part on the feature data structure; (“Convolutional/deconvolutional layers enables CNN to perform image classification by looking for low level features such as edges and curves, building up to higher level features.” [0083]) which shows the segmentation that is used for classification of an object is done using the feature data. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Qi’s segmentation with machine learning, Lee’s control of an autonomous vehicle, El-Khamy’s upsampled features, and Huang’s downsampling method because (“processing logic downsamples the second image by a predetermined scale factor until a resolution of the second image reaches a predetermined threshold. In block 1004, processing logic generates a second depth map by applying a convolutional neural network (CNN) model to the first image and the downsampled second image, the second depth map having a higher resolution than the first depth map such that the second depth map represents a second point cloud perceiving the driving environment surrounding the ADV.” See Huang [0090]) so that the resolution of the images can be changed for different resolutions and in order for the depth maps to be combined.

Claim(s) 4-5, 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 20190147245 A1) in view of Lee et al. (US 20190340775 A1) and Ma et al. (US 20190213747 A1). 
Regarding claim 4-5, 10-11, and 18-19: 
With respect to claims 4, 10, and 18, Qi in combination with Lee, as shown in the rejection above, discloses the limitations of claims 1, 6, and 13. The combination of Qi and Lee teaches segmentation with machine learning of claims 1, 6, and 13. Qi and Lee do not teach, but Ma teaches: 
determining, a depth bin from among a set of depth bins, the depth bin associated with a discrete portion of the environment; (“For the KITTI dataset, all pieces of depth data may be obtained through light detection and ranging (LiDAR), scanning. Through an analysis, a depth detection range may be approximately 5 m to 85 m. This range may be divided into eight intervals corresponding to eight classes. For example, (5, 15) may be classified as a zeroth class, and (15, 25) as a first class.” [0065]) where the depth bins are determined from the environmental information that is collected from the light detection and LiDAR. 
determining a depth residual associated with the depth bin the depth residual indicating a deviation of a surface associated with the discrete portion from a position associated with the depth bin; (“The outputting of the depth of the target from the single-task network may include determining a probability that the depth of the target corresponds to each depth interval, obtaining a final depth of the target by assigning a weighted value to the probability of the each depth interval, and outputting the final depth of the target” [0012]) This shows that the system determines the probability of the depth of the target corresponding to a depth bin, therefore indicating a deviation of a surface and a position oriented with the depth bin. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Qi’s segmentation with machine learning and Lee’s control of an autonomous vehicle with Ma’s depth bins because (“there is a gradually increasing use of a method of capturing a monocular image using a single vision sensor, for example, a camera, and estimating a depth of the monocular image through deep learning. However, such a method may be considerably dependent on training data, require huge computational resources, and have low accuracy.” See Ma [0005]) So this method is meant to improve the determination of depth of objects in an environment. 

With respect to claims 5, 11, and 19, Qi in combination with Lee and Ma, as shown in the rejection above, discloses the limitations of claims 4, 6, and 13. The combination of Qi, Lee, and Ma teaches segmentation with machine learning of claims 4, 6, and 13. Qi and Lee do not teach, but Ma teaches: 
determining a smoothed set of logits based at least in part on determining an average or probability distribution of logits of other discrete portions in a region surrounding the discrete portion; (“In Equation 1, dk denotes a weighted value, which is defined as dk=(k+1)×10, and indicates a depth interval corresponding to the class k, for example, an average depth in a kth depth interval. For example, the average depth may also indicate a median depth.” [0078], “In Equation 2, Lcis and Ldepth denote a loss function of multinomial logistic regression (softmax log), and Lreg denotes an L1 smoothing loss function.” [0095]) In which a log function is used in the depth estimation of the depth bins. 
selecting the depth bin from among the set of depth bins based at least in part on determining the depth bin is associated with a maximum smoothed logit value among the smoothed set of logits; (“When the target is determined to be present in the cell, a detection frame of the target may be obtained based on a corresponding anchor, and a depth corresponding to the detection frame may be obtained simultaneously. Final depth information of the target may correspond to an optimal depth interval of the target, for example, an interval with a greatest probability, or may be obtained by assigning a weighted value to the probability of the target belonging to a class based on Equation 1 above.” [0112]) This shows that the depth of the target can be determined to correspond to a depth bin. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Qi’s segmentation with machine learning and Lee’s control of an autonomous vehicle with Ma’s depth bins because (“there is a gradually increasing use of a method of capturing a monocular image using a single vision sensor, for example, a camera, and estimating a depth of the monocular image through deep learning. However, such a method may be considerably dependent on training data, require huge computational resources, and have low accuracy.” See Ma [0005]) So this method is meant to improve the determination of depth of objects in an environment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Wang et al. (US 10067509 B1) is pertinent because (“the image processing module 200 uses DUC to improve pixel-level semantic segmentation. Suppose an input image 210 has height H, width W, and color channels C, and the goal of pixel-level semantic segmentation is to generate a label map 220 with size H×W where each pixel is labeled with a category label. After feeding the image into a deep FCN, a feature map with dimension h×w×c is obtained at the final layer before making predictions, where h=H/r, w=W/r, and r is the downsampling factor.” (48)) which pertains to controlling an autonomous vehicle based on the semantic segmentation and convolution of input images of the environment.  
Hamilton (US 10972711 B2) is pertinent because (“Alternatively by the range bins identifying the location we may mean identifying the location in the scene in a 3D Cartesian space, expressed in terms of both the horizontal position and the range of the boundary point. This can be achieved by relating the bins back to a projection of the 2D image of the scene or the depth map or a composite 2D image onto a 3D plane and mapping the bin onto the 3D plane.” (15)) which pertains to detecting a surface within depth bins. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                            


/SHARDUL D PATEL/Primary Examiner, Art Unit 3662